DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-3, 4, 9 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claim 1, lines 6-7, the Examiner is unclear whether the first switch and first resistor connected in series or the combination of the switch, resistor, high voltage battery and another end of detection capacitor connected in series?  The Examiner has the same question in lines 7-8, for the second switch, second resistor and another end of the detection capacitor.
Still refer to claim 1, the claim recites first to fifth switch but no closed circuit or the operable circuit is recited.  The circuit of the ground fault detection is unclear or missed reciting.  The connection of the discharge circuit including the fifth switch is unclear since the circuit connection is omitted. In particular, lines 14-16, where is another end? (i.e. one connect to first circuit that connects to positive electrode side of the battery and the one of the capacitor.  Note: The positive electrode is not the same node of the capacitor since they are separated by a combination of first switch and first resistor).  Therefore, what is meant by another end? Does Applicant mean the switch has three ends?
	Claims 2-4, are rejected for being dependent to the rejected claim 1.
Claims 1-4, are  rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being incomplete for omitting essential structural cooperative relationships of elements, such omission amounting to a gap between the necessary structural connections.  See MPEP § 2172.01.  The omitted structural cooperative relationships are: connections among circuit elements.
	For the purpose of examination, the Examiner gives the broadest reasonable interpretation.
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-4 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-2 of copending Application No. 17/198,786 (reference application). Although the claims at issue are not identical, they are not patentably distinct from each other because they are claiming substantially the same subject matter.
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.
17/198786(Reference)
17/190033 (Instant Application)
1. A ground fault detection device connected to a high-voltage battery and configured to detect a decrease in insulation resistance of a system provided with the high-voltage battery, the ground fault detection device comprising: 
detection capacitor operating as a flying capacitor; a control unit measuring a voltage of the detection capacitor; 
a first switch and a first resistor connecting a positive electrode side of the high-voltage battery and one end of the detection capacitor in series; a second switch and a second resistor connecting the negative electrode side of the high-voltage battery and an another end of the detection capacitor in series; a third switch connecting the one end of the detection capacitor and a ground; 
a fourth switch connecting the another end of the detection capacitor and the ground; and a discharge circuit including at least a discharge capacitor and having one end and an another end, the one end of the discharge circuit being connected to the positive electrode side of the high-voltage battery and the another end of the discharge circuit being connected to the negative electrode side of the high-voltage battery, 
wherein the ground fault detection device is connected to: a positive electrode side termination resistor connecting the positive electrode side of the high-voltage battery and the ground, a negative electrode side termination resistor connecting the negative electrode side of the high-voltage battery and the ground, a positive electrode side Y capacitor connecting the positive electrode side of the high-voltage battery and the ground in parallel with the positive electrode side termination resistor, and a negative electrode side Y capacitor connecting the negative electrode side of the high voltage battery and the ground in parallel with the negative electrode side termination resistor, 
wherein the one end of the discharge circuit is connected to a point closer to the 30positive electrode side Y capacitor than the first resistor, and the another end of the discharge circuit is connected to a point closer to the negative electrode side Y capacitor than the second resistor, wherein the discharge circuit includes: a fifth switch that is provided at the one end of the discharge circuit and connects one end of the discharge capacitor and the positive electrode side Y capacitor; a sixth switch that is provided at the another end of the discharge circuit and connects an another end of the discharge capacitor and the negative electrode side Y capacitor: a first discharge resistor and a seventh switch that connect the one end of the discharge capacitor and the ground in series; and a second discharge resistor and an eighth switch that connect the another end of the discharge capacitor and the ground in series.  
1. A ground fault detection device connected to a high-voltage battery and configured to detect a decrease in insulation resistance of a system provided with the high-voltage battery, the ground fault detection device comprising:  
detection capacitor operating as a flying capacitor; a control unit configured to measure a voltage of the detection capacitor; 
a first switch and a first resistor connecting a positive electrode side of the high-voltage battery and one end of the detection capacitor in series; a second switch and a second resistor connecting the negative electrode side of the high-voltage battery and an another end of the detection capacitor in series; a third switch connecting the one end of the detection capacitor and the ground; 
a fourth switch connecting the another end of the detection capacitor and the ground; and a discharge circuit including at least a fifth switch, having one end connected to a first circuit that connects the positive electrode side of the high-voltage battery and the one end of the detection capacitor, and having an another end connected to a second circuit that connects the another end of the detection capacitor and the ground, 
wherein the ground fault detection device is connected to: a positive electrode side termination resistor that connects the positive electrode side of the high-voltage battery and the ground, a negative electrode side termination resistor that connects the negative electrode side of the high-voltage battery and the ground, a positive electrode side Y capacitor that connects the positive electrode side of the high-voltage battery and the ground in parallel with the positive electrode side termination resistor, and a negative electrode side Y capacitor that connects the negative electrode side of the high voltage battery and the ground in parallel with the negative electrode side termination resistor.  
2. The ground fault detection device according to claim 1, wherein the first circuit is the first switch and the first resistor that connect the positive electrode side of the high-voltage battery and the one end of the detection capacitor in series, the second circuit is the fourth switch and the third resistor that connect the another22 end of the detection capacitor and the ground in series, the one end of the discharge circuit is connected to a point closer to the one end of the detection capacitor than the first resistor in the first circuit, and the another end of the discharge circuit is connected to a point closer to the another 5end of the detection capacitor than the third resistor in the second circuit.  
3. The ground fault detection device according to claim 2, wherein the discharge circuit further includes a discharge resistor, and the electrical resistance value of at least one of the first resistor and the discharge 10resistor is greater than the electrical resistance value of the third resistor.  



	Regarding claims 1-3, the only difference between claims 1-3 and claim 1 of the reference is the variation in words of the circuit connections of the Y capacitor in parallel with the negative electrode side termination resistor.  The claimed circuit is confusing and omitted essential structural. It recites substantially the same subject matter as claim 1 of the reference.
2. The ground fault detection device according to claim 1, wherein an electrical resistance value of the second discharge resistor is smaller than an electrical resistance value of the first resistor.
4. The ground fault detection device according to claim 2, wherein an electric resistance value of the first resistor is larger than an electric resistance value of the third resistor.

 
Regarding claim 4 the claim recites substantially the same subject matter as claim 2 of the reference.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1-4, as best understood, is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Kawamura (US 2021/0072324 A1).
Regarding claims 1, 2, as best understood, Kawamura discloses a ground fault detection device (Fig. 8A)(See also figs. 1, 3-11) connected to a high-voltage battery (300) and configured to detect a decrease in insulation resistance of a system provided with the high-voltage battery, the ground fault detection device comprising: 5a detection capacitor (C1) operating as a flying capacitor; a control unit (110) measuring a voltage of the detection capacitor (C1); a first switch (S1) and a first resistor (R1) connecting a positive electrode side (110) of the high-voltage battery (300) and one end of the detection capacitor (C1) in series; a second switch (S2) and a second resistor (R2) connecting the negative electrode side (102) of the 10high-voltage battery (300) and an another end of the detection capacitor (C1) in series; a third switch (S3) connecting the one end of the detection capacitor (C1) and a ground (Thru R5); a fourth switch (S4) connecting the another end of the detection capacitor (C1) and the ground (Thru R4); and a discharge circuit including at least a discharge capacitor (Cyp) and having one end and 15an another end, the one end of the discharge circuit being connected to the positive electrode side (110) of the high-voltage battery (300) and the another end of the discharge circuit being connected to the negative electrode side (102) of the high-voltage battery; the ground fault detection device is connected to: a positive electrode side termination resistor (R6) connecting the positive electrode side Y (110) 20of the high-voltage battery (300) and the ground (Thru R6), a negative electrode side  termination resistor (R7) connecting the negative electrode side (102) of the high-voltage battery and the ground, a positive electrode side capacitor (Cyn) connecting the positive electrode side (101)(Thu Cyp) of the high-voltage battery (300) and the ground (At voltage divider of Cyp and Cyn) in parallel with the positive electrode side termination 25resistor (Fig. 5B), and a negative electrode side Y capacitor connecting the negative electrode side (102) of the high voltage battery and the ground in parallel with the negative electrode side termination resistor (Fig. 5B), wherein the one end of the discharge circuit is connected to a point (Any point along the conductor) closer to the 30positive electrode side Y capacitor (Cyp) than the first resistor, and the another end of the discharge circuit is connected to a point  (Any point along the conductor) closer to the negative electrode side Y capacitor than the second resistor, wherein the discharge circuit includes: 37 a fifth switch (S5)(Fig. 11) that is provided at the one end of the discharge circuit and connects one end of the discharge capacitor (Cyp) and the positive electrode side Y capacitor; a sixth switch (S11) that is provided at the another end of the discharge circuit and connects an another end of the discharge capacitor (Cyp) and the negative electrode side Y 5capacitor: a first discharge resistor (R41) and a seventh switch (S12) that connect the one end of the discharge capacitor and the ground in series; and a second discharge resistor (R42) and an eighth switch (S41) that connect the another end of the discharge capacitor and the ground in series.  
Regarding claims 3, 4, Kawamura discloses an electrical resistance value of the first resistor is larger than an electrical resistance value of the first resistor ( S104)(Reference value changes depends upon C1).  
Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to VINCENT Q. NGUYEN whose telephone number is (571)272-2234. The examiner can normally be reached 9:00-5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Koval J. Melissa can be reached on 571-272-2121. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/VINCENT Q NGUYEN/Primary Examiner, Art Unit 2866                                                                                                                                                                                                        
April 22, 2022